NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                              MAY 18 2021
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
EDWIN LOPEZ-RODRIGUEZ,                           No.   19-72949

              Petitioner,                        Agency No. A206-471-427

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 14, 2021**
                               Pasadena, California

Before: BERZON and BYBEE, Circuit Judges, and CARDONE,*** District Judge.

      Edwin Erwin Lopez-Rodriguez, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals (BIA) order affirming the order of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
the immigration judge (IJ) denying his request for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). Although we have

jurisdiction to review final orders of removal, 8 U.S.C. § 1252(a), our jurisdiction

extends only to claims that have been exhausted before the BIA, 8 U.S.C.

§ 1252(d)(1). Because Lopez-Rodriguez failed to exhaust his claims, we lack

jurisdiction and dismiss the petition.

      1.     Lopez-Rodriguez has forfeited his asylum and withholding of removal

claims. The IJ denied those claims on a number of alternative grounds, including

that Lopez-Rodriguez’s proposed social group was not cognizable and he had

failed to establish a nexus between the claimed persecution and the social group.

In this Court, Lopez-Rodriguez challenges the IJ’s cognizability finding but does

not contest the nexus determination. A lack of nexus is dispositive for asylum and

withholding of removal claims. See Riera-Riera v. Lynch, 841 F.3d 1077, 1081

(9th Cir. 2016). Lopez-Rodriguez has thus forfeited his asylum and withholding of

removal claims by failing to challenge the dispositive nexus finding here. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th Cir. 2013).

      2.     Lopez-Rodriguez failed to exhaust his CAT claim before the BIA.

The IJ denied protection under CAT because Lopez-Rodriguez had failed to testify

credibly, did not proffer other evidence demonstrating a particularized risk of


                                          2
future torture, and failed to establish government acquiescence to any torture.

Before the BIA, Lopez-Rodriguez asserted only that the government was unable or

unwilling to protect him from torture, and the BIA found that he “d[id] not

meaningfully dispute” the IJ’s factual findings or legal conclusions. Lopez-

Rodriguez’s general allegations were insufficient to exhaust his CAT claim before

the BIA. See Arsdi v. Holder, 659 F.3d 925, 928–29 (9th Cir. 2011). We thus lack

jurisdiction to review Lopez-Rodriguez’s unexhausted CAT claim.

      PETITION DISMISSED.




                                          3